Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-5, 7, 17, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai", and in view of Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence". 

Komai shows, with respect to claim #1 and 24, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a feature (fig. #21a, item 141); depositing a layer (fig. #21, item 142) of material overlying the feature; etching a portion of the layer (fig. #21c) using a fluorine-containing gas (paragraph 0316).

Komai substantially shows the claimed invention as shown above.
Komia fails to show, with respect to claim #1 and 24, a method comprising removing fluorine from the remaining portion by providing one or more gases selected from the group consisting of N02 (nitrogen dioxide), N2O (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon.

Spence teaches, with respect to claim #1, a method wherein the nitrogen-containing gas comprises NO, N2O, NO2 (paragraph 0072).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 24, a method comprising removing fluorine from the remaining portion by providing one or more gases selected from the group consisting of 2 (nitrogen dioxide), N2O  (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argoninto the method of Komai, with the motivation this allows residual to be removed, as taught by Spence.

Komai substantially shows the claimed invention as shown above. 
Komai, fails to show, with respect to claim #2 and 18, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer. 

Spence teaches, with respect to claim #2 and 18, a method wherein further comprising purging the reactor with a purge gas and repeating the process until desired thickness of the layer is obtained (paragraph 0021-0023) and purging away any unsorbed precursors; introducing a reducing agent to reduce the sorbed precursors; and purging away any unreacted reducing agent (paragraph 0136).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2 and 18, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer, into the method of Komai, with the motivation allows for a clean environment to prevent contaminations, as taught by Spence.

Komai fails to show, with respect to claim #3, a method wherein the step of depositing a layer of material comprises PEALD. 

Spence teaches, with respect to claim #3, a method wherein a plasma enhanced atomic layer deposition (PEALD) is used in the manufacture of a semiconductor device (paragraph 0041).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the step of depositing a layer of material comprises PEALD, into the method of Komai, with the motivation that this enhances the control of thin layer deposition, as taught by Spence.


Komai, fails to show, with respect to claim #4, wherein the nitrogen-containing gas comprises one or more of NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide). 

Spence teaches, with respect to claim #4, a method wherein the nitrogen-containing gas comprises NO, N2O, NO2 (paragraph 0072).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, wherein the nitrogen-containing gas comprises one or more of NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 2)3 (trinitramide), into the method of Komai with the motivation this allows residual to be removed, as taught by Spence.

Komai fails to show, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD. 

Spence teaches, with respect to claim #5, a method wherein embodiments utilize film a cyclic CVD deposition process (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD, into the method of Komai with the motivation this allows residual to be removed, as taught by Spence.

Komai fails to show, with respect to claim #7, wherein n the step of treating comprises providing argon. 

Spence teaches, with respect to claim #7, a method wherein an exemplary purge gas may include, but is not limited to, argon (Ar) (paragraph 0075).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, wherein n the step of treating comprises providing 

Komai shows, with respect to claim #17, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a gap (fig. below, item SG) on the surface of the substrate (gap created by protective layer, fig. #21a, item 141); depositing a layer (fig. #21, item 142) of material overlying the gap (paragraph 0315); etching a portion of the layer (fig. #21c) in the surface of the substrate using a fluorine-containing gas (paragraph 0316).


    PNG
    media_image1.png
    204
    340
    media_image1.png
    Greyscale


Komai, fails to show, with respect to claim #17, wherein the nitrogen-containing gas comprises one or more of NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide). 

claim #17, a method wherein the nitrogen-containing gas comprises NO, N2O, NO2 (paragraph 0072).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, wherein the nitrogen-containing gas comprises one or more of NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide), into the method of Komai with the motivation this allows residual to be removed, as taught by Spence.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method comprising removing fluorine from the remaining portion by providing one or more gases selected from the group consisting NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon, into the method of Komai, with the motivation that removing the residue reduces the chances of  electrical malfunction, as taught by Spence. Furthermore, the Examiner notes that neither Komia nor Spence states explicitly that the process is repeated or cyclic. However, the Examiner notes that Komia as modified by Spence discloses the claimed invention except for stating explicitly repeating the process. The Examiner makes note that Komia as modified by Spence shows the desired area to be complete filled, as can be seen from the areas sited above, in the present rejection. It would have been an obvious matter of design choice to repeat the process or make 

//
Claim #13-16, 19, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence", and in view of Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada".

Komia as modified by Spence, substantially shows the claimed invention as shown above.
Komia as modified by Spence fails to show, with respect to claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C.


Yamada teaches, with respect to claim #13 and 19, a method wherein the heat treatment in the step of FIG. 2E is required to be carried out at a temperature between 1500 – 4500 (column #4, line 5-6).

claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C, into the method of Komia as modified by Spence, with the motivation that this preferably removes or reduces contact resistance, as taught by Yamada.

Komai shows, with respect to claim #14, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a feature (fig. #21, item 81w); depositing a layer (fig. #21, item 142) of material overlying the feature; etching a portion of the layer (fig. #21c) using a fluorine-containing gas (paragraph 0316).

Komia as modified by Spence fails to show, with respect to claim #14, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion.

Yamada teaches, with respect to claim #14, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to remove fluorine residue (column #3, line 5-7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion, into the method of Komia, 

Komia as modified by Spence fails to show, with respect to claim #15, a method further comprising a step of depositing a layer of material after the number of n times.

Yamada teaches, with respect to claim #15, a method wherein after an etching process aluminum wiring layer (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method further comprising a step of depositing a layer of material after the number of n times, into the method of Komia, with the motivation 

Komia as modified by Spence fails to show, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material.

Yamada teaches, with respect to claim #16, a method wherein after an etching process aluminum wiring layer (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).

claim #16, a method further comprising a step of depositing a layer of material after the number of n times, into the method of Komia, with the motivation that this can reduce the contact resistance between the base and the deposited layer, as taught by Yamada. Furthermore, the Examiner notes that neither Komia as modified by Spence nor Yamada states explicitly that the process is repeated or cyclic. However, the Examiner notes that Komia as modified by Spence and Yamada discloses the claimed invention except for repeating the process repeating the process as needed. The Examiner makes note that Komia as modified by Spence and Yamada shows the desired area to be complete filled, as can be seen from the areas sited above, in the present rejection. It would have been an obvious matter of design choice to repeat the process repeat the process or make the process cyclic, since applicant has not disclosed that repeating the process or making it cyclic other than to require enough material to the designated area, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without repeating the process or making it cyclic.

Komia as modified by Spence fails to show, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer.

Yamada teaches, with respect to claim #20, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to remove fluorine residue (column #3, line 5-7) and after an etching process aluminum wiring layers (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer, into the method of Komia as modified by Spence, with the motivation that cleaning is essential as to reduce residue that may cause electrical malfunction, as taught by Yamada.

Komai shows, with respect to claim #25, method wherein a protective film (fig. #21b, item 142) may be fluorocarbon polymer formed using gas plasma such as C4F8 or CHF3 (paragraph 0315).

//
Claim #6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence" and in further view of Takase (U.S. Pub. No. 2008/0045024).

Komai as modified by Spence substantially shows the claimed invention as shown above. 

Komai as modified by Spence fails to show, with respect to claim #6, wherein the gas comprises one or more of oxygen, ozone, and oxygen radicals. 

Takase teaches, with respect to claim #6, a method wherein performing a plasma treatment using a mixed gas of an oxygen gas and a hydrocarbon gas, thereby removing fluorine remaining on a surface of the copper interconnection exposed by the through-hole (paragraph 0008).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, wherein the gas comprises one or more of oxygen, ozone, and oxygen radicals, into the method of Komai as modified by Spence, with the motivation that removing the residue reduces the chances of electrical malfunction, as taught by Takase.

Komai as modified by Spence fails to show, with respect to claim #8, wherein the fluorine-containing gas is selected from one or more of NF3, CIF3, F2, CF4, CHF3, C2F6, CF2CI2 and CF3CI. 

Takase teaches, with respect to claim #8, a method wherein a fluorocarbon family gas (fluorocarbon-containing gas) CF4, CHF3 or the like (paragraph 0018).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, wherein the fluorine-containing gas is selected from one or more of NF3, CIF3, F2, CF4, CHF3, C2F6, CF2CI2 and CF3CI, into the method of 

////
Claim #9-12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence and in further view of Chen et al., (U.S. Pat. No. 6,692,903), hereinafter referred to as "Chen".

Komai as modified by Spence substantially shows the claimed invention as shown above. 
Komai as modified by Spence and, fails to show, with respect to claim #9 and 10, wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species from the fluorine-containing gas.

Chen teaches, with respect to claim #9 and 10, a method wherein an oxygen activating gas or is used wherein the oxygen activating gas increases the concentration of oxygen radicals in the stripping gas (column #7, line 55-65).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 10, wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species from the fluorine-

Komai as modified by Spence and, fails to show, with respect to claim #11 and 22, wherein the activated species are formed using a direct plasma.

Chen teaches, with respect to claim #11 and 22, a method wherein a plasma ion flux uniformity directly over the substrate (fig. #3, item 30) center (column #5, line 46-52).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 22, wherein the activated species are formed using a direct plasma, into the method of Komai as modified by Spence and, with the motivation this increases the concentration of oxygen radicals in the stripping gas, as taught by Chen.

Komai as modified by Spence and, fails to show, with respect to claim #12 and 23, wherein the activated species are formed using a remote plasma.

Chen teaches, with respect to claim #12 and 23, a method wherein the center of the remote plasma zone is maintained at a distance of at least about 50 cm from the center of the process zone (column #7, line 51-54).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12 and 23, wherein the activated species are formed 

/////
Claim #21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence" and in further view of Shao et al., (U.S. Pub. No. 2014/0127422), hereinafter referred to as "Shao".

Komai as modified by Spence substantially shows the claimed invention as shown above. 
Komai as modified by Spence, fails to show, with respect to claim #21, wherein the step of depositing a layer of material comprises PEALD. 

Shao teaches, with respect to claim #21, a method wherein layers may be created 
by exposing a layer on a substrate to an oxygen-containing plasma (oxidation) via PEALD processes (paragraph 0073, 0083).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21, wherein the step of depositing a layer of material comprises PEALD, into the method of Komai as modified by Spence, with the motivation this has lower deposition temperatures and therefore the surrounding materials are less likely to subjected to damaging conditions, as taught by Shao.

///////
Claim #26 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence"and in further view of Gardner et al., (U.S. Pat. No. 6,093,611), hereinafter referred to as "Gardner".

Komai as modified by Spence substantially shows the claimed invention as shown above. 
Komai as modified by Spence, fails to show, with respect to with respect to claim #26, wherein the insulating material comprises an oxide.

Gardner teaches, with respect to claim #26, wherein a liner oxide (fig. #4, item 140) is formed on the sidewalls (fig. #4, item 134) and trench floor (fig. #4, item 136) of isolation trench (fig. #4, item 132) (column #6, line 31-45).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #26, wherein the insulating material comprises an oxide, into the method of Komai as modified by Spence, with the motivation that insulating oxides bare superior mechanical, thermal, chemical and other outstanding high temperature properties and has lower deposition temperatures and therefore the surrounding materials are less likely to subjected to damaging conditions, as taught by Gardner.



///////
Claim #27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Spence et al., (U.S. Pub. No. 2016/0237100), hereinafter referred to as "Spence" and in further view of Ohira et al., (U.S. Pat. No. 5,976,973), hereinafter referred to as " Ohira ".

Komai as modified by Spence substantially shows the claimed invention as shown above. 
Komai as modified by Spence, fails to show, with respect to with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%.

Ohira teaches, with respect to claim #27 and 28, wherein a fluorine content in the material (fig. #1e, item 131) is between 0.001 at% to 25% (column #5, line 4-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%, into the method of Komai as modified by Spence, with the motivation this allows a slow reaction to occur, which is better predictable and controlled, as taught by Ohira.


Pertinent art

Haukka et al.,  2016/0222504
Cleaning of Florine with variety of nitrogen and oxygen components.
Lin et al.,  10,535,523
Cleaning of Florine with variety of nitrogen and oxygen components.
Wang et al.,  2013/0089988
Cleaning of Florine with variety of nitrogen and oxygen components.
Suzuki et al., 6,300,237 
Cleaning of Florine with variety of nitrogen and oxygen components.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (email address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
01/24/2022

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 28, 2022